449 S.E.2d 566 (1994)
337 N.C. 807
CAPITAL OUTDOOR ADVERTISING, INC., Carolina Posters Corporation, Harris Signs, Inc., Hogan Outdoor of Raleigh, Inc., and Whiteco Industries, Inc., t/a Whiteco Metrocom, Inc.
v.
The CITY OF RALEIGH, a North Carolina Municipal Corporation.
No. 136PA93.
Supreme Court of North Carolina.
October 5, 1994.
Ira J. Botvinick, Deputy City Atty., Thomas A. McCormick, City Atty., for City of Raleigh.
Betty S. Waller, Brian E. Upchurch, Raleigh, for Capital Outdoor, et al.
Prior report: 337 N.C. 150, 446 S.E.2d 289.

ORDER
Upon consideration of the petition filed by Plaintiff in this matter for rehearing of the decision of this Court pursuant to Rule 31, N.C.Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 5th day of October 1994."